259 F.2d 162
Juliet C. BRYAN, Appellant,v.Chalmers F. GROFF, Appellee.
No. 14220.
United States Court of Appeals District of Columbia Circuit.
Argued April 9, 1958.
Decided May 15, 1958.

Mr. H. Eugene Bryan, Washington, D. C., for appellant.
Mr. N. Meyer Baker, Washington, D. C., for appellee.
Before PRETTYMAN and BURGER, Circuit Judges, and MADDEN, Judge, United States Court of Claims.1
PER CURIAM.


1
This is an appeal from a judgment of the District Court. Appellant Bryan filed a civil action in that court against appellee Groff "to reform note and other relief." Groff filed a motion for summary judgment, and it was set for hearing. Counsel for Bryan was not present when the motion was called. The court granted the motion. A date, two days thereafter, was set for the presentation of a formal order granting summary judgment. Counsel for Bryan was duly notified. Another attorney appeared and informed the court that Mr. Bryan was not then present because he was engaged in a case in Virginia, and that Mr. Bryan's failure to appear at the hearing on the motion was due to his engagement in another court. The District Court entered judgment.


2
Although Mr. Bryan tells us that he informed the assignment commissioner of his conflicting engagements, he at no time took steps to inform the court or the clerk of the court. We find no abuse of discretion on the part of the trial court.2


3
Affirmed.



Notes:


1
 Sitting by designation pursuant to provisions of Sec. 291 (a), Title 28, U.S.Code


2
 Rule 9(d) of the United States District Court for the District of Columbia reads as follows: "If at the time set for hearing there be no appearance for the moving party the court may treat the motion as submitted or waived, or continue or strike it from the motion calendar. If there be no appearance for the opposing side, it may be treated as conceded."